Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.3 TERMINATION OF SPLIT DOLLAR AGREEMENT THIS TERMINATION OF SPLIT DOLLAR AGREEMENT, entered into this 31st day of July, 2008, by and among Enzo Biochem, Inc., a New York corporation (hereinafter the Company), and Barry W. Weiner, Shahla Rabbani Weiner, and Robert H. Cohen, as trustees under The Elazar Rabbani 1998 Irrevocable Insurance Trust Agreement (Existing Insurance), dated December 10, 1998 (hereinafter the Trust), and is acknowledged and agreed to by Elazar Rabbani, an individual residing in the State of New York (hereinafter referred to as the Employee). WITNESSETH THAT: WHEREAS, the Employee is employed by the Company; and WHEREAS, the Company is the owner of a policy or policies of life insurance insuring the life of Employee (hereinafter referred to individually as a Policy and collectively as the Policies); and WHEREAS, on December 10, 1998, the Company and Employee entered into a Split Dollar Agreement (hereinafter referred to as the SDA) whereby Company agreed to pay the premiums due under the Policies, the Company is entitled upon termination of the SDA to an amount equal to the sum of the cash value on the date of the SDA plus the sum of the Companys net contributions and the Employee and the beneficiaries from time to time designated by the Employee are entitled to all other proceeds; and WHEREAS, on December 30, 1998, the Employee executed an Absolute Assignment of Interest in Split Dollar Agreement whereby the Employee transferred the Employees entire interest in the Policies under the terms of the SDA to the Trust; and WHEREAS, on June 30, 2008, pursuant to Article VII of the SDA, the Trust provided notice to the Company of its intent to terminate the SDA as to the Policies; and WHEREAS, pursuant to Article IV of the SDA, the Trust has agreed to pay the Company Six Hundred and Seven Thousand Three Hundred and Ten Dollars and Seventeen Cents ($607,310.17), no later than July 31, 2008, as the sum of the premiums paid by the Company on the Policies and the cash value of the Policies on the date of the SDA; and WHEREAS, in anticipation of the Trusts reimbursement of the premiums on the Policies paid by the Company and the cash value of the Policies on the date of the SDA, the Company has assigned the Policies to the Trust; NOW THEREFORE, in consideration of the payment to the Company by the Trust, the assignment of the Policies to the Trust, and the mutual promises contained herein, the parties hereto agree as follows: 1. Ownership of Policies . The Trust shall be the sole and absolute owner of the Policies, and may exercise all ownership rights granted to the owner thereof by the terms of the Policies. 2. Payment to Company . On this same day, the Trust has agreed to pay the Company Six Hundred and Seven Thousand Three Hundred and Ten Dollars and Seventeen Cents ($607,310.17), no later than July 31, 2008, as the sum of the reimbursement to the Company in full satisfaction of all premiums paid by the Company on the Policies and the cash value of the Policies on the date of the SDA. 2 3. Assignment of Policies . The Company executed on this same day an Assignment that assigned the Policies to the Trust, free and clear of all encumbrances. 4.
